Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such a claim limitation is: “means for connecting” in claim 12. On page 8 of applicant’s specification, these “means for connecting” are stated be any type of mechanical fastener known to one of skill in the art as noted in the last 4 lines of the first paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7,9-15,17-19,21-26, are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 5,069,524) in view of Ryland (US 8,453,533).
Re claims 1,13,18, Watanabe teaches a modular platform (generally 10) for a robot with an inherent controller a modular platform (generally controls the via the communication lines & control signals (see abstract at minimum)) and inherent method of use comprising: a first portion (generally 
Watanabe does not explicitly mention the type fluid, but official notice is taken hydraulic fluid is a known powering fluid and would have been obvious if not apparent to be the type fluid discussed. Further note that the other cited references in the conclusion section teaches this is known as well.

Re claims 2,3, Watanabe teaches a fluid input/outlet ports (generally port coupled to input of 84,88). It would have been obvious to one of ordinary skill in the art before filing to have modified Watanabe to have the fluid port be a fluid input or output port in order to fit the needs of the desired tool and situation to allow use for a given situation/tool.
Re claims 4,5,15,21, Watanabe teaches an electrical power input/outlet port (generally 90,86,58,76) located radially inward from the plurality of fastening apertures. It would have been obvious to one of ordinary skill in the art before filing to have modified Watanabe to have the 
Re claims 6,7,22, Watanabe teaches a communication input/outlet port (generally 57,75,90,86,58) located radially inward from the plurality of fastening apertures. It would have been obvious to one of ordinary skill in the art before filing to have modified Watanabe to have the communication port be a communication input or output port in order to fit the needs of the desired tool and situation to allow use for a given situation/tool.
Re claims 9,19, Watanabe teaches the plurality of fastening apertures (generally 67a,67b, space between 66/64’s) are threaded apertures (66/64 are basically threaded/rotary connections and column 5 line 32 says 67a,b are threaded. If applicant argues that his threaded connections are somehow different, it would have been obvious to use any known means of connection, including threaded, to allow an alternative detachable fastening means for greater manufacturing and maintenance alternatives.
Re claim 10, Watanabe teaches the end effector includes one or more of a gripper (generally 82), a sensor, and a tool (column 2, line 15; column 9, lines 46-53; column 10, lines 7-21).

Re claims 12,23,24, Watanabe as already rejected above in the independent claim (1,13,18) teaches means for connecting two or more modular platforms together. Ryland teaches means (generally note cover figure at least) for connecting two or more modular platforms together in varied orientations. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Watanabe as claimed in order to allow more and more types of connection for use of more varied end effector/tools with greater needs.
Re claim 14, Watanabe teaches the connecting includes a plurality of mounting locations (generally figures 1-5; 20’s, 67a,67b, space between 66/64’s) formed on the modular platform.
Re claim 17, Watanabe teaches the coupling (generally 84,88, figures 1-5) incudes directing a fluid though the modular platform to one or more of the end effectors.
Re claims 25,26, Watanabe teaches a communication & electrical input/outlet port (generally 57,75,90,86,58) located radially inward from the plurality of fastening apertures. Also though not believed needs, for .

Claims 16, is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 5,069,524) in view of Ryland (US 8,453,533) and Gross (US 2013/0252461).
Re claim 16, Watanabe does not mention transmitting something other than fluid through the fluid port. Watanabe does teach the coupling includes transmitting communication signals though the modular platform to each of the end effectors (generally figure 1-5; column 1, lines 46-51column 2, lines 42-44).
Gross teaches fluid (24,33) and electrical/signal (48,51) in a common port to save space  (abstract). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Watanabe as claimed in order to save space and control and power a variety of different end effectors for a variety of different situational needs.

27 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 5,069,524) in view of Ryland (US 8,453,533) and Hennekes (US 4,512,709).
Re claim 27, Watanabe as already discussed in claim 1 teaches a modular housing having the first portion and the second portion, wherein the first portion is opposite the second portion, with fluid, electrical and communication lines/ports but does not teach the side housing ports as claimed. Hennekes (generally cover figure, 48,49,etc.) teaches a similar device with housing side ports which allow more connection possibilities and orientations which also allow versatility in use with varied end effector and tool requirements. It would have been obvious to one of ordinary skill prior to filing to have modified Watanabe as claimed in order to allow more connection possibilities and orientations which would also allow more versatility in use with varied end effector and tool requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Norton (cover figure) teaches power supply connections surrounded by radially spaced fastening apertures.
10/6/21 have been fully considered but they are not persuasive. 

Applicant essentially argues that Watanabe is asymmetrical and Ryland is symmetrical and so they cannot be combined. This is not convincing. Having symmetrical connection patterns on the sides of Watanabe would still allow it to connect robots with tools as desired while adding the benefit of greater versatility in connecting multiple items for varied situational connections, toolings, and power needs.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652